[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                 FILED
                                                     U.S. COURT OF APPEALS
                            No. 04-15001               ELEVENTH CIRCUIT
                        Non-Argument Calendar             June 24, 2005
                      ________________________           THOMAS K. KAHN
                                                              CLERK

                   Agency Docket Nos. A95-533-570
                                      A95-533-571

LUIS EDUARDO MORA RESTREPO,
MARIA ANGELICA PARAMO ROJAS, et al.,
                                                   Petitioners,

     versus

U.S. ATTORNEY GENERAL,

                                                   Respondent.

                     __________________________

                Petition for Review from a Final Order
                   of the Board of Immigration Appeals
                       _________________________
                              (June 24, 2005)


Before ANDERSON, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:
       Luis Eduardo Mora Restrepo, Maria Angelica Paramo Rojas, and Carlos

Eduardo Mora Paramo, Colombian citizens appearing with counsel, petition for

review of the Board of Immigration Appeal’s (“BIA”) order denying their motion

for reconsideration. Because Mora Restrepo’s1 removal proceedings commenced

after April 1, 1997, the permanent rules of the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996, Publ. L. No. 104-208, 110 Stat. 3009

(1996) apply. On appeal, Mora Restrepo claims that the BIA abused its discretion

in determining that his due process rights were not violated by his attorney’s

ineffective assistance of counsel. He maintains that his attorney at his removal

hearing (1) failed to explain to the Immigration Judge (“IJ”) the reasons why he

filed his asylum application after the time period for filing asylum applications

expired, and (2) failed to introduce evidence that three members of his wife’s

family had been granted asylum in the United States based on the same reasons

and circumstances he presented.

       We review for abuse of discretion the BIA’s denial of the alien’s motion for

reconsideration. Gbaya v. United States Attorney Gen., 342 F.3d 1219, 1220,

(11th Cir. 2003). However, we review de novo an alien’s constitutional


       1
         Mora Restrepo is the primary applicant. His wife and child are derivative applicants, and,
therefore, rely on Mora Restrepo’s asylum application. Accordingly, this opinion will refer to Mora
Restrepo and his claim for relief.
                                                2
challenges. Lonyem v. United States Attorney Gen., 352 F.3d 1338, 1341 (11th

Cir. 2003).

      We have stated that aliens have a right to the effective assistance of counsel,

under the Fifth Amendment Due Process Clause, where counsel has been retained.

Dakane v. United States Attorney Gen., 399 F.3d 1269, 1273 (11th Cir. 2005). In

order to establish ineffective assistance of counsel, the alien must establish that his

“counsel’s performance was deficient to the point that it impinged upon the

fundamental fairness of the hearing such that the alien was unable to reasonably

present his or her case.” Id. at 1274 (quotations and citations omitted). The alien

must also demonstrate that his counsel’s deficient performance prejudiced him.

Id. Prejudice exists when counsel’s performance “is so inadequate that there is a

reasonable probability that but for the attorney’s error, the outcome of the

proceedings would have been different.” Id.

      In the case at bar, Mora Restrepo was not deprived of due process for his

counsel’s alleged deficient performance in not telling the IJ the reason that his

asylum application was untimely. We have stated that an attorney’s deficient

representation does not deprive an alien of due process if the inadequate

representation only prevents him from being eligible for discretionary relief from

removal because the failure to receive discretionary relief does not amount to a

                                          3
deprivation of a liberty interest. Mejia-Rodriguez v. Reno, 178 F.3d 1139, 1146,

1148 (11th Cir. 1999). We have also stated that the grant of asylum is a matter of

discretion that lies with the Attorney General. Sepulveda v. United States

Attorney Gen., 401 F.3d 1226, 1231 (11th Cir. 2005), see also INA

§ 242(b)(4)(D), 8 U.S.C. § 1252(b)(4)(D) (“the Attorney General’s discretionary

judgment whether to grant asylum relief shall be conclusive unless manifestly

contrary to the law and an abuse of discretion”). Therefore, even if Mora

Restrepo’s counsel’s performance was deficient, the deficiency could not have

deprived him of due process, and Mora Restrepo’s claim fails. See Mejia-

Rodriguez v. Reno, 178 F.3d at 1148; Sepulveda, 401 F.3d at 1231; and Dakane,

399 F.3d at 1274.

      Moreover, Mora Restrepo failed to sufficiently demonstrate how his

attorney’s deficient performance would have prejudiced his case. In his brief,

Mora Restrepo merely states that his “testimony would have benefitted from

further corroboration to confirm the danger that he faces in Colombia.” He claims

that this danger could have been established by “presenting his three siblings who

ha[d] received asylum based on the same allegations. The presentation of [these]

witnesses would have markedly altered the nature and quality of the Petitioners’

claim.” However, aside from making conclusory statements, Mora Restrepo failed

                                         4
to set forth how his proceedings would have been different and how the IJ would

have found differently had this evidence been presented. Further, Mora Restrepo

does not describe what compelling information his siblings would have testified to

that was not previously disclosed, nor does he provide evidence from his siblings’

asylum hearing to demonstrate that they were granted asylum using the same

allegations he put forth. Therefore, because Mora Restrepo failed to establish that

his proceedings would have been different but for his counsel’s allegedly deficient

performance, his claim also fails. See Dakane, 399 F.3d at 1274.

      Upon review of the record and the parties’ briefs, we discern no reversible

error. Accordingly, we deny the petition for review.

      PETITION DENIED.2




      2
          Mora Restrepo’s request for oral argument is denied.
                                               5